FILED
                                                                          IN THE OFFICE OF THE
                                                                       CLERK OF SUPREME COURT
                                                                              JUNE 24, 2021
                                                                        STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                              2021 ND 114

James Charles Thompson,                           Petitioner and Appellant
     v.
State of North Dakota,                            Respondent and Appellee

                              No. 20210038

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Cherie L. Clark, Judge.

AFFIRMED.

Per Curiam.

Benjamin C. Pulkrabek, Mandan, ND, for petitioner and appellant.

Frederick R. Fremgen, State’s Attorney, Jamestown, ND, for respondent and
appellee.
                              Thompson v. State
                                No. 20210038

Per Curiam.

[¶1] James Thompson appealed from an order granting summary dismissal
of his application for post-conviction relief and an order dismissing his
application due to the statute of limitations. On November 16, 2020, Thompson
filed a petition to vacate the criminal judgment and his sentence. The district
court treated the petition as an application for post-conviction relief. The court
found Thompson argued the State “must file a bond and deliver a bond” and
“failed to state a claim upon which relief could be granted.”

[¶2] On November 25, 2020, the State filed a motion for summary dismissal
under N.D.C.C. § 29-32.1-09(3), claiming Thompson’s arguments were
“nonsensical and unsupported.” The State also filed a motion to dismiss based
on the statute of limitations expiring under N.D.C.C. § 29-32.1-01(2) that same
day. Thompson never filed a response to the State’s motions. The district court
granted the State’s motions and filed orders dismissing Thompson’s
application on January 6, 2021.

[¶3] The district court did not err when it dismissed Thompson’s application
for post-conviction relief, and we summarily affirm under N.D.R.App.P.
35.1(a)(7). See Chatman v. State, 2018 ND 77, ¶ 11, 908 N.W.2d 724 (“[P]ost-
conviction relief is not a device for investigating possible claims, but a means
for vindicating actual claims.” (quoting Davis v. State, 2013 ND 34, ¶ 15, 827
N.W.2d 8)); Friesz v. State, 2021 ND 37, ¶ 6, 956 N.W.2d 338 (explaining a
post-conviction relief applicant has a fourteen-day window under N.D.R.Ct. 3.2
to respond to the State’s request for dismissal of the application).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1